Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/227,548 filed on 04/12/2021.
Claims 1-8, 9-13, 14-20  are pending. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021, 05/19/2021, 03/07/2022, 03/07/2022, 05/05/2022  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8, 9, 10, 14, 15, 18   is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (Patent No.: US 10455340, hereinafter Sachs’ 340) in view of Annamraju et al. (US 20170034059, hereinafter, Annamraju ’s 059), and further in view of Benefiel et al. (US 20200280829, hereinafter, Benefield’s 829 ).
Regarding to the claim 1, Patent No.: US 10455340 teaches a housing; a microphone coupled to the housing; a printed circuit board coupled to and disposed within the housing, the printed circuit board comprising a transceiver having a microprocessor, and an amplifier; and a speaker electrically connected to the printed circuit board, the amplifier being electrically connected to the microphone, the speaker and the transceiver  (a housing; a microphone coupled to the housing; a printed circuit board coupled to and disposed within the housing, the printed circuit board comprising a transceiver having a microprocessor, and an amplifier; and a speaker electrically connected to the printed circuit board, the amplifier being electrically connected to the microphone, the speaker and the transceiver) [see Figure 1, Col. 4, Lines 1-67 and Col. 5, Lines 1-67 and Col. 6, Lines 1-67];
However, Patent No.: US 10455340 does not explicitly teach wherein the microprocessor is configured to emit a delayed controlling stream of data.
US 20170034059, from the same or similar fields of endeavor, teaches wherein the microprocessor is configured to emit a delayed controlling stream of data (the device comprising: a controller configured to form a measure of delay in the network; a transceiver configured to receive a measure of processor load from a device transmitting the media stream; and a controller configured to adjust the measure of delay in dependence on the measure of processor load) [see Paragraph 0030].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10455340 in view of US 20170034059 because US 20170034059 suggests that There is, therefore, a need to estimate the load on a processor so that, for example, a media stream can be adapted to negate any effects caused by the load on the processor.
However, Patent No.: US 10455340 and US 20170034059 do not explicitly teach a full duplex transceiver amplifier assembly.
US 20200280829, from the same or similar fields of endeavor, teaches 20200280829 teaches a plurality of full duplex transceiver assemblies, and configured to be worn by a different user, each of the plurality of full duplex transceiver assemblies comprising a housing and printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor (a plurality of full duplex transceiver assemblies, and configured to be worn by a different user, each of the plurality of full duplex transceiver assemblies comprising a housing and printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor) [see Figure 4 and Figure 3 and Paragraph 0039];
wherein each microprocessor is configured to emit a different stream of controlling data, thereby allowing each of the plurality of full duplex transceiver assemblies to communicate among a plurality of different logical channels (emitting  a different stream of controlling data, thereby allowing each of the plurality of full duplex transceiver assemblies to communicate among a plurality of different logical channels)  [see Figure 4 and Figure 3 and Paragraph 0039];
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10455340 and US 20170034059), and further in view of US 20200280829 because US 20200280829 suggests that a vehicle network comprises one or more vehicles, each vehicle equipped with at least one FSO transceiver unit, the units enable the establishment of one or more optical wireless V2V communication channel. The FSO transceiver unit comprises an optical transmitter and a receiver configured within a self-contained light assembly mountable to the front, side, or rear location of a vehicle.

Regarding to the claim 2, Patent No.: US 10455340 and US 20170034059 and US 20110038641 teach the limitations of the claim 1 above.
However, Patent No.: US 10455340 does not explicitly teach wherein the microprocessor is configured to emit the delayed controlling stream of data in order to allow audio to pass between the transceiver and the amplifier without feedback, regardless of the amplification level and the proximity of the microphone to the speaker.
US 20170034059, from the same or similar fields of endeavor, teaches wherein the microprocessor is configured to emit the delayed controlling stream of data in order to allow audio to pass between the transceiver and the amplifier without feedback, regardless of the amplification level and the proximity of the microphone to the speaker (wherein the microprocessor is configured to emit the delayed controlling stream of data in order to allow audio to pass between the transceiver and the amplifier without feedback, regardless of the amplification level and the proximity of the microphone to the speaker) [see Paragraph 0030].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10455340 in view of US 20170034059 because US 20170034059 suggests that There is, therefore, a need to estimate the load on a processor so that, for example, a media stream can be adapted to negate any effects caused by the load on the processor.

Regarding to the claim 4, Patent No.: US 10455340 further teaches one self-contained subassembly (one self-contained subassembly ) [see Figure 1, Col. 4, Lines 1-67 and Col. 5, Lines 1-67 and Col. 6, Lines 1-67].

Regarding to the claim 5, Patent No.: US 10455340 and US 20170034059 and US 20110038641 teach the limitations of the claim 1 above.
However, Patent No.: US 10455340 does not explicitly teach wherein the full duplex transceiver amplifier assembly is configured to communicate with a plurality of full duplex transceiver assemblies, the plurality of full duplex transceiver assemblies each comprising a transceiver having a microprocessor configured to emit a stream of controlling data.
US 20170034059, from the same or similar fields of endeavor, teaches wherein the full duplex transceiver amplifier assembly is configured to communicate with a plurality of full duplex transceiver assemblies, the plurality of full duplex transceiver assemblies each comprising a transceiver having a microprocessor configured to emit a stream of controlling data (wherein the full duplex transceiver amplifier assembly is configured to communicate with a plurality of full duplex transceiver assemblies, the plurality of full duplex transceiver assemblies each comprising a transceiver having a microprocessor configured to emit a stream of controlling data) [see Paragraph 0030].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10455340 in view of US 20170034059 because US 20170034059 suggests that There is, therefore, a need to estimate the load on a processor so that, for example, a media stream can be adapted to negate any effects caused by the load on the processor.

Regarding to the claim 8, Patent No.: US 10455340 further teaches a channel button electronically connected to the microprocessor [see Figure 1, Col. 4, Lines 1-67 and Col. 5, Lines 1-67 and Col. 6, Lines 1-67].






Regarding to the claim 9, Patent No.: US 10455340 teaches a housing; a microphone coupled to the housing; a printed circuit board coupled to and disposed within the housing, the printed circuit board comprising a transceiver having a microprocessor, and an amplifier; and a speaker electrically connected to the printed circuit board, the amplifier being electrically connected to the microphone, the speaker and the transceiver  (a housing; a microphone coupled to the housing; a printed circuit board coupled to and disposed within the housing, the printed circuit board comprising a transceiver having a microprocessor, and an amplifier; and a speaker electrically connected to the printed circuit board, the amplifier being electrically connected to the microphone, the speaker and the transceiver) [see Figure 1, Col. 4, Lines 1-67 and Col. 5, Lines 1-67 and Col. 6, Lines 1-67];
However, Patent No.: US 10455340 does not explicitly teach wherein the microprocessor is configured to emit a delayed controlling stream of data.
US 20170034059, from the same or similar fields of endeavor, teaches wherein the microprocessor is configured to emit a delayed controlling stream of data (the device comprising: a controller configured to form a measure of delay in the network; a transceiver configured to receive a measure of processor load from a device transmitting the media stream; and a controller configured to adjust the measure of delay in dependence on the measure of processor load) [see Paragraph 0030].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10455340 in view of US 20170034059 because US 20170034059 suggests that There is, therefore, a need to estimate the load on a processor so that, for example, a media stream can be adapted to negate any effects caused by the load on the processor.
However, Patent No.: US 10455340 and US 20170034059 do not explicitly teach a full duplex transceiver amplifier assembly.
US 20200280829, from the same or similar fields of endeavor, teaches  a number of full duplex transceiver assemblies each configured to be worn by a different user, each of the number of full duplex transceiver assemblies comprising a housing and printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor (a plurality of full duplex transceiver assemblies, and configured to be worn by a different user, each of the plurality of full duplex transceiver assemblies comprising a housing and printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor) [see Figure 4 and Figure 3 and Paragraph 0039];
wherein each microprocessor is configured to emit a different stream of controlling data, thereby allowing each of the plurality of full duplex transceiver assemblies to communicate among a plurality of different logical channels (emitting  a different stream of controlling data, thereby allowing each of the plurality of full duplex transceiver assemblies to communicate among a plurality of different logical channels)  [see Figure 4 and Figure 3 and Paragraph 0039];
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10455340 and US 20170034059), and further in view of US 20200280829 because US 20200280829 suggests that a vehicle network comprises one or more vehicles, each vehicle equipped with at least one FSO transceiver unit, the units enable the establishment of one or more optical wireless V2V communication channel. The FSO transceiver unit comprises an optical transmitter and a receiver configured within a self-contained light assembly mountable to the front, side, or rear location of a vehicle.

Regarding to the claim 10, claim 10 is rejected the same limitations of the claim 2 above.

Regarding to the claim 14, Patent No.: US 10455340 teaches a method of passing audio, the method comprising the steps of:
Patent No.: US 10455340 teaches a housing; a microphone coupled to the housing; a printed circuit board coupled to and disposed within the housing, the printed circuit board comprising a transceiver having a microprocessor, and an amplifier; and a speaker electrically connected to the printed circuit board, the amplifier being electrically connected to the microphone, the speaker and the transceiver  (a housing; a microphone coupled to the housing; a printed circuit board coupled to and disposed within the housing, the printed circuit board comprising a transceiver having a microprocessor, and an amplifier; and a speaker electrically connected to the printed circuit board, the amplifier being electrically connected to the microphone, the speaker and the transceiver) [see Figure 1, Col. 4, Lines 1-67 and Col. 5, Lines 1-67 and Col. 6, Lines 1-67];
However, Patent No.: US 10455340 does not explicitly teach wherein the microprocessor is configured to emit a delayed controlling stream of data.
US 20170034059, from the same or similar fields of endeavor, teaches wherein the microprocessor is configured to emit a delayed controlling stream of data (the device comprising: a controller configured to form a measure of delay in the network; a transceiver configured to receive a measure of processor load from a device transmitting the media stream; and a controller configured to adjust the measure of delay in dependence on the measure of processor load) [see Paragraph 0030].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10455340 in view of US 20170034059 because US 20170034059 suggests that There is, therefore, a need to estimate the load on a processor so that, for example, a media stream can be adapted to negate any effects caused by the load on the processor.
However, Patent No.: US 10455340 and US 20170034059 do not explicitly teach a full duplex transceiver amplifier assembly.
US 20200280829, from the same or similar fields of endeavor, teaches 20200280829 teaches a plurality of full duplex transceiver assemblies, and configured to be worn by a different user, each of the plurality of full duplex transceiver assemblies comprising a housing and printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor (a plurality of full duplex transceiver assemblies, and configured to be worn by a different user, each of the plurality of full duplex transceiver assemblies comprising a housing and printed circuit board coupled to the housing, the printed circuit board comprising a transceiver having a microprocessor) [see Figure 4 and Figure 3 and Paragraph 0039];
wherein each microprocessor is configured to emit a different stream of controlling data, thereby allowing each of the plurality of full duplex transceiver assemblies to communicate among a plurality of different logical channels (emitting  a different stream of controlling data, thereby allowing each of the plurality of full duplex transceiver assemblies to communicate among a plurality of different logical channels)  [see Figure 4 and Figure 3 and Paragraph 0039];
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (Patent No.: US 10455340 and US 20170034059), and further in view of US 20200280829 because US 20200280829 suggests that a vehicle network comprises one or more vehicles, each vehicle equipped with at least one FSO transceiver unit, the units enable the establishment of one or more optical wireless V2V communication channel. The FSO transceiver unit comprises an optical transmitter and a receiver configured within a self-contained light assembly mountable to the front, side, or rear location of a vehicle.

Regarding to the claim 15, claim 15 is rejected the same limitations of the claim 2 above.

Regarding to the claim 18, Patent No.: US 10455340 and US 20170034059 and US 20200280829 teach the limitations of the claim 14 above.
However, Patent No.: US 10455340 does not explicitly teach communicating with the full duplex transceiver amplifier assembly a plurality of full duplex transceiver assemblies; and providing each of the plurality of full duplex transceiver assemblies with a transceiver having a microprocessor configured to emit a stream of controlling data.
US 20170034059, from the same or similar fields of endeavor, teaches communicating with the full duplex transceiver amplifier assembly a plurality of full duplex transceiver assemblies; and providing each of the plurality of full duplex transceiver assemblies with a transceiver having a microprocessor configured to emit a stream of controlling data (communicating with the full duplex transceiver amplifier assembly a plurality of full duplex transceiver assemblies; and providing each of the plurality of full duplex transceiver assemblies with a transceiver having a microprocessor configured to emit a stream of controlling data) [see Paragraph 0030].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of Patent No.: US 10455340 in view of US 20170034059 because US 20170034059 suggests that There is, therefore, a need to estimate the load on a processor so that, for example, a media stream can be adapted to negate any effects caused by the load on the processor.


Allowable Subject Matter
Claims 3, 6, 7, 11, 12, 13, 16, 17, 19, 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412